TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                              444444444444444444444444444
                                ON MOTION FOR REHEARING
                              444444444444444444444444444


                                        NO. 03-05-00229-CV



                                   Avraham Raphael, Appellant

                                                   v.

      Texas Department of Agriculture and Sysco Food Services of Houston, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
         NO. GN402013, HONORABLE PETER M. LOWRY, JUDGE PRESIDING



           SUPPLEMENTAL MEMORANDUM OPINION


                Appellant Avraham Raphael filed a motion for rehearing complaining of this Court’s

dismissal of his appeal for want of jurisdiction. Tex. R. App. P. 42.3(a). His motion asks us to apply

criminal law to his civil suit that seeks $43 million in damages, grant a new trial, and appoint counsel

to assist with his negligence and contract claims, which are based on events that allegedly occurred

in 1989, against the Texas Department of Agriculture and Sysco Food Services of Houston.

                We do not grant appellant’s requests because (i) the district court’s order is no longer

subject to challenge by a motion for new trial or appeal, see Tex. R. App. P. 26.1, Tex. R. Civ. P.

329b(f); and (ii) he has not shown that his is an “exceptional case[] in which the public and private

interests at stake are such that the administration of justice may be best served by appointing a
lawyer to represent an indigent civil litigant.” See Tex. Gov’t Code Ann. § 24.016 (West 2004);

Spigener v. Wallis, 80 S.W.3d 174, 183 (Tex. App.—Waco 2002, no pet.) (citing Travelers Indem.

Co. v. Mayfield, 923 S.W.2d 590, 594 (Tex. 1996)); Coleman v. Lynaugh, 934 S.W.2d 837, 839

(Tex. App.—Houston [1st Dist.] 1996, no writ). Moreover, he does not cite any part of the record

showing that he requested the district court to appoint counsel and the court denied his request. See

Tex. R. App. P. 33.1.

               Appellant attempted to challenge a district court order signed and entered on August

25, 2004, that dismissed his lawsuit as frivolous. See Tex. Civ. Prac. & Rem. Code Ann. § 14.003

(West 2002). As noted in our prior opinion, appellant’s deadline for perfecting appeal has expired.

See Tex. R. App. P. 26.1. Because the district court’s order is no longer subject to challenge by a

motion for new trial or appeal, appellant’s remedy, if any, lies with a bill of review. Tex. R. Civ. P.

329b(f); Caldwell v. Barnes, 154 S.W.3d 93, 96 (Tex. 2004).1 Accordingly, we overrule appellant’s

motion for rehearing.




                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: November 18, 2005




       1
         In any event, we note that the statute of limitations may affect appellant’s claims. See Tex.
Civ. Prac. & Rem. Code Ann. §§ 16.003(a), .004(a) (West 2002).

                                                  2